Citation Nr: 0214832	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  99-08 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for general anxiety 
disorder with major depression.  

2.  Entitlement to an initial rating greater than 10 percent 
for a history of a perforated duodenal ulcer with recurrent 
gastritis, gastroesophageal reflux, and E. pylori, with 
antibiotic therapy.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1956 to August 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, and Reno, Nevada.  A rating decision in September 1998 
granted service connection for a history of a perforated 
duodenal ulcer and assigned a noncompensable evaluation for 
the disability.  A rating decision in October 2000 increased 
the rating to 10 percent disabling, effective from the date 
of receipt of the veteran's claim.  


FINDING OF FACT

On October 16, 2002, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal of the issue relating to a greater initial rating 
for a history of a perforated duodenal ulcer with recurrent 
gastritis, gastroesophageal reflux, and E. pylori, with 
antibiotic therapy is dismissed.


REMAND

A rating decision in May 2002 denied service connection for 
general anxiety disorder with major depression.  
Communication received from the veteran's representative in 
June 2002 expressed disagreement with that decision.  The 
veteran has not been furnished with a statement of the case 
regarding that issue.  

The United States Court of Appeals for Veterans Claims has 
held that when the Board determines that a notice of 
disagreement has been received concerning issues that were 
addressed in a rating decision and no action has been taken 
in regard thereto, a Remand is required to direct that the 
veteran and his representative be furnished a statement of 
the case as to those issues.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Accordingly, the RO should issue a statement of 
the case regarding the issue concerning entitlement to 
service connection for generalized anxiety disorder with 
major depression.  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should furnish the veteran with a 
statement of the case concerning the issue of 
entitlement to service connection for general 
anxiety disorder with major depression.  If he or 
his representative files a substantive appeal as to 
that issue, then the RO should certify that issue 
to the Board for appellate consideration.  

2.  The RO should inform the veteran of the 
specific types of evidence that would help 
establish his claim and should indicate to him 
which evidence he is responsible for obtaining and 
which evidence VA will obtain for him.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

